 H & D TRUCKING543H & D Trucking, Inc. and Local 299, InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, AFL-CIO.Case 7-CA-29281January 16, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYUpon a charge filed by Local 299, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, AFL-CIO (theUnion) May 16, 1989,1 the General Counsel of theNational Labor Relations Board issued a complaintJune 28 against H & D Trucking, Inc (the Re-spondent), alleging that it has violated Section8(a)(1) and (3) of the National Labor RelationsAct Although properly served copies of thecharge and complaint, the Respondent has failed tofile an answerOn August 11, the General Counsel filed Mo-tions to Transfer Case to the Board and for DefaultSummary Judgment, with exhibits attached OnAugust 16, the Board issued an order transferringthe proceeding to the Board and a Notice to ShowCause why the motion should not be granted TheRespondent filed no response However, on August23 the General Counsel filed a Response to Orderto Show Cause and Motion to Strike Respondent'sAnswer In his response and motion, the GeneralCounsel mdicates that on August 10, after themotion for summary judgment had been forwardedto the Board, the Regional Office received a letterfrom the Respondent "purporting to be an Answerto the Complaint" The General Counsel arguesthat the Respondent's letter, which is attached tothe General Counsel's response, fails as a validanswer to the complaint as it is untimely, with nogood cause shown for its untimeliness, is procedur-ally defective because the Respondent filed onlythe original and no copies, and because no certifi-cate of service was included, fails to admit, deny,or explain certain allegations of the complaint, andfails to state any claim of a facially meritorious de-fense The General Counsel therefore urges thatsummary judgment is appropriateRuling on Motion for Summary JudgmentSection 102 20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 14 days from service of the complaint,unless good cause is shown The complaint statesAll dates are 1989 unless otherwise indicatedthat unless an answer is filed within 14 days ofservice, "all of the allegations in the Complaintshall be deemed to be admitted true and may be sofound by the Board "Section 102 21 requires thatan original and four copies of the answer be filedwith the Regional Director issuing the complaint,and that the respondent serve a copy of the answeron the other parties Furthermore, Section102 114(b) requires that a party serving papers onother parties submit a written statement of serviceto the Board stating the names of the parties servedand the date and manner of serviceThe Respondent did not file an answer to thecomplaint within 14 days of service of the com-plaint as required by Section 102 20 of the Board'sRules and Regulations According to the undis-puted allegations in the motion for summary judg-ment, by letter dated July 18 the Regional attorneyadvised the Respondent that if an appropriateanswer was not filed by August 1, a Motion forDefault Summary Judgment would be filed Noanswer was received by the Regional Office bythat date, and the Respondent did not request anextension of time for filing an answer According-ly, the General Counsel sought summary judgmentAs noted above, on August 10, after the Motionfor Summary Judgment had been forwarded to theBoard, the Regional Office received a letter fromthe Respondent, which was dated August 7 andpostmarked August 9 In its letter, the Respondentdenied the unfair labor practice allegations of thecomplaint and requested that all charges be dis-missed 2We agree with the General Counsel that the Re-spondent's letter does not constitute a properanswer to the complaint under the Board's Rulesbecause it is untimely and procedurally defectiveThe July 18 letter from the Regional attorney ex-tended the time for filing an answer to August 1The Respondent's letter, which was dated August7, postmarked August 9, and received by the Re-gional Office on August 10, is clearly untimelyMoreover, the letter does not comply with theBoard's Rules requiring that a copy of the answerbe served on the other parties and that a writtenstatement of such service be submitted to theBoard We further note that the Respondent didnot respond to the Notice to Show Cause, and hastherefore failed to explain its failure to file a timelyand proper answer Accordingly, in view of the'The Respondent's letter also specifically requested that the chargespertaining to the discharge of employee Wayne Null be dismissed be-cause Null had returned to work and because in an affidavit, which wasattached to the Respondent's letter, Null purported to 'withdraw allcharges" We note, however, that the charges concerning Null were filedby the Union rather than by Null297 NLRB No 78 544DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRespondent's failure to file an answer that corn-ports with the Board's Rules, and in the absence ofgood cause being shown for the failure to file atimely and proper answer, we grant the GeneralCounsel's Motion for Summary Judgment For thesame reasons, we also grant the General Counsel'smotion to strike the Respondent's answer 3On the entire record, the Board makes the fol-lowingFINDINGS OF FACTI JURISDICTIONThe Respondent, a Michigan corporation, main-tains its principal office and place of business inDearborn, Michigan, which is the only facility in-volved in this proceeding The Respondent is en-gaged m the intrastate and interstate transportationof freight During the year ending December 31,1988, a representative period, the Respondent, inthe course and conduct of its business operations,derived revenues in excess of $50,000 from servingas a link m the transport of goods in interstatecommerce, said goods originating in the State ofMichigan and being transported by the Respondentfrom the State of Michigan directly to points locat-ed outside the State of Michigan In addition,during the year ending December 31, 1988, the Re-spondent derived gross revenues in excess of$50,000 from the intrastate transportation of goodson behalf of various enterprises, which enterprisesduring the past calendar year had gross revenues inexcess of $500,000 and caused to be manufactured,sold, and distributed from their Michigan facilitiesproducts valued in excess of $50,000, which wereshipped directly to points located outside the Stateof Michigan We find that the Respondent is anemployer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act and that theUnion is a labor organization within the meaning ofSection 2(5) of the ActII ALLEGED UNFAIR LABOR PRACTICESAbout May 15, the Respondent, by its supervisorand agent David Somers, at Respondent's place ofbusiness, coercively interrogated employees in re-spect to their activities on behalf of the UnionAbout May 15, the Respondent, by its supervisorand agent Floyd Roberts, at the Respondent's placeof business, discharged employees Calvin LeBlanc,Daniel Nibarger, Wayne Null, and Ronald WolfeThe Respondent took these actions because of itsemployees' activities, sympathies, and desires in re-spect to the Union3 We therefore find it unnecessary to pass on the General Counsel sContention that the purported "Answer" is otherwise deficientBy these acts the Respondent has interferedwith, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of theAct, and has discriminated in regard to the hire ortenure or terms and conditions of employment ofits employees, thereby discouraging membership ina labor organizationCONCLUSIONS OF LAW1 By coercively interrogating employees in re-spect to their activities on behalf of the Union, theRespondent has engaged in unfair labor practicesaffecting commerce within the meaning of Section8(a)(1) and Section 2(6) and (7) of the Act2 By discharging employees Calvin LeBlanc,Daniel Nibarger, Wayne Null, and Ronald Wolfe,the Respondent has engaged in unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)(3) and (1) and Section 2(6) and (7) ofthe ActREMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct We shall order the Respondent to offer CalvinLeBlanc, Daniel Nibarger, Wayne Null, andRonald Wolfe immediate and full reinstatement andto make them whole for any loss of pay or benefitsthey may have suffered as a result of the discrimi-nation against them Backpay shall be computed inthe manner prescribed in F W Woolworth Co, 90NLRB 289 (1950), with interest as computed inNew Horizons for the Retarded, 283 NLRB 1173(1987)ORDERThe National Labor Relations Board orders thatthe Respondent, H & D Trucking, Inc. Dearborn,Michigan, its officers, agents, successors, and as-signs, shall1 Cease and desist from(a)Coercively interrogating employees in respectto their activities on behalf of the Union(b)Discharging employees because of their ac-tivities, sympathies, and desires in respect to theUnion(c)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act2 Take the following affirmative action neces-sary to effectuate the policies of the Act(a) Offer Calvin LeBlanc, Daniel Nibarger,Wayne Null, and Ronald Wolfe immediate and full H D TRUCKING545reinstatement to their former positions or, if suchjobs no longer exist, to substantially equivalent po-sitions, without prejudice to their seniority or anyother rights and privileges previously enjoyed(b)Make whole Calvin LeBlanc, Daniel Ni-barger, Wayne Null, and Ronald Wolfe for anyloss of earnings or benefits they may have sufferedas a result of their unlawful discharges, as pre-scribed in the remedy section of this decision(c)Remove from its files any reference to theunlawful discharges of Calvin LeBlanc, Daniel Ni-barger, Wayne Null, and Ronald Wolfe, and notifythem in writing that this has been done and thatevidence of the unlawful discharges will not beused as a basis for future personnel actions agamstthem(d)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder(e)Post at its facility in Dearborn, Michigan,copies of the attached notice marked "Appendix "4Copies of the notice, on forms provided by the Re-gional Director for Region 7, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places mcludmg all places where no-tices to employees are customanly posted Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material(f)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply4 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT coercively interrogate employeesin respect to their activities on behalf of the UnionWE WILL NOT discharge employees because oftheir activities, sympathies, and desires with respectto the UnionWE WILL NOT m any like or related mannerinterfere with, restrain, or coerce employees in theexercise of the rights guaranteed them by Section 7of the ActWE WILL offer Calvin LeBlanc, Daniel Ni-barger, Wayne Null, and Ronald Wolfe immediateand full reinstatement to their former positions or,if such jobs no longer exist, to substantially equiva-lent positions, without prejudice to their seniorityor any other rights and privileges previously en-joyedWE WILL make whole Calvin LeBlanc, DanielNibarger, Wayne Null, and Ronald Wolfe for anyloss of earnings or benefits they may have sufferedas a result of their unlawful discharges, with inter-estWE WILL remove from our files any reference tothe unlawful discharges of Calvm LeBlanc, DanielNibarger, Wayne Null, and Ronald Wolfe, andnotify them in writing that this has been done andthat evidence of the unlawful discharges will notbe used as a basis for future personnel actionsagainst themH & D TRUCKING, INC